DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 04/19/2018.
Claims 11-31 are pending and have been examined.
Claims 1-10 have been previously canceled.
Claims 11-31 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 04/19/2018, have been received, entered into the record, and considered. See attached form PTO-1449

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means” or “step”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiver for receiving a natural language input description from a user of a hypothesis and data on which the hypothesis is being tested” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 31, line 3, the limitation “receiver for receiving” has been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a nonce term “receiver” and functional language “for receiving a natural language input description from a user of a hypothesis and data on which the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
Claim 1, line 7-8 recites the limitation “inductively selecting an appropriate type of test, where uncertainty is tolerated”. Specification does not provide sufficient information, description, and explanation of “inductively selecting” and “uncertainty is tolerated”. In specification of instant application, page 10, paragraph [0077] recites “An over-reliance on decision trees for directs users towards a single test instead of profitably considering multiple tests that collectively incorporate the inevitable uncertainty surrounding underlying assumptions”, here, the word “uncertainty” is out of 

Regarding claim 13,
Claim 13 recites the limitation “inductively inferring the mathematical formulation from a corpus of hypothesis test cases”. Specification does not provide sufficient information, description, and explanation of “inductively inferring”. It is unclear and undefined that what the word “inductively” encompasses. Hence, the claim is indefinite.

Regarding claim 14,
Claim 14 recites the limitation “inductively inferring the type of test for the mathematical formulation from natural language input descriptions”. Specification does not provide sufficient information, description, and explanation of “inductively inferring”. It is unclear and undefined that what the word “inductively” encompasses. Hence, the claim is indefinite.

Regarding claim 15,
Claim 15 recites the limitation “inductively inferentially select the appropriate type of test from the corpus of hypothesis test cases”. Specification does not provide sufficient information, description, and explanation of “inductively inferentially”. It is unclear and undefined that what the word “inductively” encompasses. Hence, the claim is indefinite.

Regarding claim 17,
Claim 17 recites the limitation “inductively inferential selection of the type of test is changed when a user input indicates that the displayed inferred mathematical formulation is incorrect”. Specification does not provide sufficient information, description, and explanation of “inductively inferential”. It is unclear and undefined that what the word “inductively” encompasses. Hence, the claim is indefinite.

Regarding claim 30,
Claim 30, line 3 and 5 recites the limitation “inductively inferring”, and line 7 recites “uncertainty is tolerated”. Specification does not provide sufficient information, description, and explanation of “inductively inferring” and “uncertainty is tolerated”. In specification of instant application, page 10, paragraph [0077] recites “An over-reliance on decision trees for directs users towards a single test instead of profitably considering multiple tests that collectively incorporate the inevitable uncertainty surrounding underlying assumptions”, here, the word “uncertainty” is out of context of claim limitation “uncertainty is tolerated”. It is also unclear and undefined that how much range of uncertainty be tolerated, and what does the word “inductively” encompass. Hence, the claim is indefinite.

Regarding claim 31,
Claim 31, line 7-8 recites the limitation “inductively selecting an appropriate type of test, where uncertainty is tolerated”. Specification does not provide sufficient 
Claim 31, line 3-4 recites the limitation “a receiver for receiving a natural language input description from a user of a hypothesis and data on which the hypothesis is being tested” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In each of the identified limitations above, the examiner is unable to clearly identify the structure and/or the structure is not clearly linked to the actions and unable to find sufficient information such that a person of ordinary skill in the art would be able to determine the structure required to perform the entire claimed function (See MPEP 2181 (II) (C) and MPEP 2181 (III) (A and B)).
Therefore, the claims 11, 13-15, 17 and 30-31 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 12, 24-27, and 29 are rejected by virtue of dependency on claim 11.
Claim 16 is rejected by virtue of dependency on claim 13.
Claims 18-19 and 22 are rejected by virtue of dependency on claim 17.
Claim 20 is rejected by virtue of dependency on claim 19.
Claim 21 is rejected by virtue of dependency on claim 20.
Claim 23 is rejected by virtue of dependency on claim 22.
Claim 28 is rejected by virtue of dependency on claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway (US 2014/0142893 A1), hereafter referred to as Hathaway, in view of Chowdhury et al. (NPL: “Statistical Analysis based Hypothesis Testing Method in Biological Knowledge”), hereafter referred to as Chowdhury.

Regarding claim 11, Hathaway teaches an automatic method for the performance of scientific inferencing on a computational system, comprising: receiving a natural language input description of a hypothesis test, and data on which the hypothesis is being tested (Hathaway: Abstract, “A method of automatically applying a hypothesis test to a data set”. Paragraph [0039], “a system for automatically applying hypothesis testing to one or more data sets having a variety of statistically significant characteristics. Specifically, with reference initially to FIG. 1, the system includes a general purpose computer 10. The computer 10 provides a platform for operating a software program that applies hypothesis testing to one or more data sets. In the system identified, data and program files are input to the computer 10”);
inferring a mathematical formulation of the hypothesis test from the input description for conducting the hypothesis test using the computational system, wherein the inferring of the mathematical formulation comprises automatically inductively selecting an appropriate type of test, where uncertainty is tolerated (Hathaway: Paragraph [0040], “The software program provides algorithms relating to a plurality of statistical tests that can be applied under a variety of circumstances to the data sets. For example, the illustrated system provides the following statistical tests: one proportion Z-test, one proportion binomial test, two proportion Z-test, multi proportion Chi-square test, one mean Z-test, one mean t-test, two means Z-test, two sample t-test … some of the tests are useful when applied to attribute data while others are not. Similarly, some of the tests are useful when applied to data wherein the mean or location of the process from which the data is drawn is known, and others are not”. Paragraph [0042], “The system automatically determines the appropriate statistical test. The determination of the appropriate statistical test is made automatically in response to indications or choices made by the user in response to queries or prompts generated by the system”, here, inferring is interpreting as deriving by a process of reasoning, whether inductive or deductive, from something known to accept or deduce or conclude from evidence. Therefore, inferring is representing as which tests are appropriate based on evidence, and automatically selecting i.e., deduce or conclude of the appropriate statistical test is representing as mathematical formulation);
executing the hypothesis test on the data using the corresponding inferred mathematical formulation and the input description with the computation system (Hathaway: Claim 5, “using the processor to execute the selected test; and providing on the display a description, understandable by a user unfamiliar with statistical analysis, of the results of the test … receiving from the input device an indication of a data type and a statistical parameter of interest”. Paragraph [0051], “The system then automatically conducts the selected test and generates an output. Preferably, the output is in graphical and numeric form, and includes text using the terms provided by the user in describing the data”, here, indication of data type and statistical parameter of interest are representing as input description); and
displaying the results of the hypothesis test (Hathaway: Claim 5, “providing on the display a description, understandable by a user unfamiliar with statistical analysis, of the results of the test”).
Hathaway describes one or more data sets, but does not distinctly disclose:
receiving a natural language input description of a hypothesis test.
However, Chowdhury teaches:
receiving a natural language input description of a hypothesis test (Chowdhury: Abstract, “user to submit their query in natural linguistic form which can be treated as hypothesis. Our proposed approach analyzes the hypothesis and measures the p-value of the hypothesis with respect to the existing literature. Based on the measured value, the system either accepts or rejects the hypothesis from statistical point of view”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for the performance of scientific inferencing on a computational system of Hathaway with receiving a natural language input description of a hypothesis test of Chowdhury to perform the hypothesis test.
One would be motivated to do so to analyze the hypothesis and measures the p-value of the hypothesis with respect to the existing literature. Based on the measured value, the system either accepts or rejects the hypothesis from statistical point of view to give an integral overview of all the entities through which the entities might be related. It also assists researcher to get a quantitative evaluation of their assumptions such that they can reach a logical conclusion (Chowdhury: Abstract).
Although, in paragraph [0012], Hathaway describes probability of observing the p-value of the test statistic under the assumption that the null hypothesis is true, but does not distinctly disclose:
where uncertainty is tolerated.
However, Chowdhury teaches:
where uncertainty is tolerated (Chowdhury: Section 1, 3rd Paragraph, “The tool applies natural language processing to discover the semantic meaning of the texts and follows statistical approach to compute the probability of accepting or rejecting the hypothesis and then presents it to the user such that he can reach a conclusion about the assumption”, here, natural language processing is a probabilistic approach to semantic reasoning and therefore necessarily implies where uncertainty is tolerated in the processing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for the performance of scientific inferencing on a computational system of Hathaway with the natural language processing where uncertainty is tolerated of Chowdhury to perform the hypothesis test.
One would be motivated to do so to test the hypothesis based on the statistical measure and build a network comprising of the entities directly and indirectly involved with the referred entity in the hypothesis. On top of it, this approach attempts to explore the relationships by exploiting natural language processing technique which obviously increases its accuracy and precision (Chowdhury: Section 2, 3rd Paragraph).

Regarding claim 12, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
wherein the natural language input description of the hypothesis test, and data on which the hypothesis is being tested is in the form of a single entry text based natural Hathaway: Paragraph [0039], “a system for automatically applying hypothesis testing to one or more data sets having a variety of statistically significant characteristics… that applies hypothesis testing to one or more data sets. In the system identified, data and program files are input to the computer 10”. Paragraph [0042], “The system design follows a logic map that forces the user to confront and affirm choices regarding the data and information available to the user seeking to apply hypothesis testing to the data”, here, data is representing as a single entry text).

Regarding claim 13, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
further comprises inductively inferring the mathematical formulation from a corpus of hypothesis test cases (Hathaway: Paragraph [0019], “The method provides a plurality of statistical tests and, through a series of queries and indications, the method assures that multiple predicates or assumptions for validity of each statistical test are affirmatively considered”, here, a plurality of statistical tests with s series of queries is representing as a corpus of hypothesis test cases, affirmatively considered is representing as inductively inferred and the statistical test is representing as mathematical formulation).

Regarding claim 14, Hathaway in view of Chowdhury teaches a method according to claim 13 as discussed above and Hathaway further teaches:
wherein the inferring the mathematical formulation from a corpus of hypothesis test cases comprises inductively inferring the type of test for the mathematical formulation from natural language input descriptions and executed hypothesis tests in Hathaway: Paragraph [0019], “The method provides a plurality of statistical tests and, through a series of queries and indications, the method assures that multiple predicates or assumptions for validity of each statistical test are affirmatively considered”. Paragraph [0051], “The system then automatically conducts the selected test and generates an output. Preferably, the output is in graphical and numeric form, and includes text using the terms provided by the user in describing the data”, here, a plurality of statistical tests with a series of queries is representing as a corpus of hypothesis test cases, affirmatively considered is representing as inductively inferred, and the statistical test is representing as mathematical formulation).

Regarding claim 15, Hathaway in view of Chowdhury teaches a method according to claim 13 as discussed above and Hathaway further teaches:
wherein the inferring the mathematical formulation from a corpus of hypothesis test cases comprises training a processor to inductively inferentially select the appropriate type of test from the corpus of hypothesis test cases (Hathaway: Paragraph [0019], “The method provides a plurality of statistical tests and, through a series of queries and indications, the method assures that multiple predicates or assumptions for validity of each statistical test are affirmatively considered”. Paragraph [0039], “The computer 10 provides a platform for operating a software program that applies hypothesis testing to one or more data sets… the computer 10 include a processor”, here, the statistical test is representing as mathematical formulation, a plurality of statistical tests with s series of queries is representing as a corpus of hypothesis test cases, software program that applies hypothesis testing is representing as training a processor, and affirmatively considered is representing as inductively inferentially).

Regarding claim 16, Hathaway in view of Chowdhury teaches a method according to claim 13 as discussed above and Hathaway further teaches:
wherein the results of the hypothesis test is added to the corpus of hypothesis test cases (Hathaway: Paragraph [0052], “The system also establishes a significance level, calculates the test statistic, and generates an output. The output of the system provides a plain interpretation of the quantitative results”, here, calculate and output of the test statistics are representing as test results are added to the test case).

Regarding claim 17, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
wherein the display includes the inferred mathematical formulation for verification by the user, wherein the inductively inferential selection of the type of test is changed when a user input indicates that the displayed inferred mathematical formulation is incorrect (Hathaway: Abstract, “The output of the system provides a plain interpretation of the quantitative results in the terms indicated by the user to reduce errors in interpretation of the conclusion”. Paragraph [0018], “it is important to state the hypothesis test in terms of the problem, it is equally important (and perhaps more important) to interpret the conclusions of the test in practical terms. Whether the test statistic supports either rejection or failure to reject the null hypothesis, the result needs to be correctly stated and understood in practical terms so that the results of the test can guide decisions pertaining to the process or processes”, here, state the hypothesis test in terms of the problem is representing the select appropriate test when result is incorrect and indicated by the user is representing as verified by the user).

Regarding claim 18, Hathaway in view of Chowdhury teaches a method according to claim 17 as discussed above and Hathaway further teaches:
wherein the change of the inferential selection of the type of test is automatic upon receiving the user input (Hathaway: Paragraph [0020], “the invention provides a method of automatically applying hypothesis testing to a data set including generating definitions of the null and alternative hypotheses in terms of the a statistical test, its underlying assumptions, so as to be mutually exclusive and exhaustive, and in terms indicated by the user as being descriptive of the processes and data of interest”, here, automatically applying hypothesis testing to a data set by the user is representing as type of test is automatic upon receiving the user input).

Regarding claim 19, Hathaway in view of Chowdhury teaches a method according to claim 17 as discussed above and Hathaway further teaches:
where in the display includes at least one assumption of the hypothesis test inferred from the input description (Hathaway: Paragraph [0052], “output including calculations of the values of the test statistic, calculating cut-off values, confidence intervals, and calculating p-values; comparing the calculated p-value to the indicated significance level, comparing the value of the test statistic to one or more of the reference values, the cut-off values or confidence intervals in view of the null hypothesis statement”, here, each value i.e., cut-off value, p-value is representing as an assumption of hypothesis test).

Regarding claim 20, Hathaway in view of Chowdhury teaches a method according to claim 19 as discussed above and Hathaway further teaches:
further comprising receiving an input from the user to change the at least one assumption of the hypothesis test (Hathaway: Paragraph [0052], “The system formulates and expresses the conclusion in terms of the selected test, the indicated test criteria and population descriptions, in terms indicated by the user, as to whether to reject the null hypothesis or not to reject the null hypothesis, and also states the basis for the conclusion”, here, indicated by the user, as to whether to reject the null hypothesis or not to reject the null hypothesis is representing as changing the assumption of hypothesis test).

Regarding claim 21, Hathaway in view of Chowdhury teaches a method according to claim 20 as discussed above and Hathaway further teaches:
wherein the inferential selection of the type of test is automatically changed when the input changes the at least one assumption (Hathaway: Paragraph [0052], “By using the terms supplied by the user and explaining the conclusion using both the indicated terms and the automatically calculated values of the test statistic, the system provides a tool for using hypothesis testing that reduces the likelihood or errors occurring though misunderstanding predicate assumptions of the tests”, here, automatically calculated values of the test statistic is representing as automatically changed based on input by the user).

Regarding claim 22, Hathaway in view of Chowdhury teaches a method according to claim 17 as discussed above and Hathaway further teaches:
Hathaway: Paragraph [0037], “FIG. 15 is similar to FIG. 2 and schematically illustrates a second set of statistical tests that can be performed using the software”. Claim 8, “a test to execute based on first indication, second indication, and third indication”, here, performing a second set of statistical test and a test to execute on second or third indication are representing as re-execution of hypothesis test).

Regarding claim 23, Hathaway in view of Chowdhury teaches a method according to claim 22 as discussed above and Hathaway further teaches:
further comprises adding the results of the re-execution of the changed mathematical formulation of the hypothesis test to the corpus of hypothesis test cases (Hathaway: Paragraph [0052], “The system also establishes a significance level, calculates the test statistic, and generates an output. The output of the system provides a plain interpretation of the quantitative results”. Claim 8, “a test to execute based on first indication, second indication, and third indication”, here, a test to execute on second or third indication is representing as re-execution of hypothesis test, calculate and output of the test statistics are representing as test results are added to the test case).

Regarding claim 24, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
further comprises receiving an input from the user to change a parameter of the mathematical formulation (Hathaway: Paragraph [0052], “receiving from the input device an indication of which of the plurality of statistical parameters of interest is to be tested”, here, receiving input of statistical parameters is representing as user enter a parameter or replace the existing parameter to the statistical test to determine desired result).

Regarding claim 25, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
wherein one of the parameters of the mathematical formulation is the probability value or the significance level of the hypothesis test (Hathaway: Paragraph [0010], “test statistics can be used in hypothesis testing, including use of a standard or test value associated with the process data, e.g., the process mean or variance, and/or test values associated with the differences between two processes, e.g., differences between proportions/means/medians, ratios of variances and the like. The significance level reflects the degree of confidence desired when drawing conclusions based on the comparison of the test statistic to the reference statistic”. Paragraph [0051], “The system also seeks an indication of the desired significance level to be applied to the hypothesis test, and describes the implications of the choice of significance level in hypothesis testing”, here, mean, variance and test values are representing as parameters).

Regarding claim 26, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
wherein the display includes the display of a plurality of individual parameters of the input description (Hathaway: Paragraph [0052], “output including calculations of the values of the test statistic, calculating cut-off values, confidence intervals, and calculating p-values”, here, test statistics including cut-off value, p-value, confidence intervals are representing as parameters).

Regarding claim 27, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
wherein the computational system retrieves a set of information from an external source relevant to the null hypothesis test (Hathaway: Paragraph [0052], “the system generates an output including calculations of the values of the test statistic, calculating cut-off values, confidence intervals, and calculating p-values; comparing the calculated p-value to the indicated significance level, comparing the value of the test statistic to one or more of the reference values, the cut-off values or confidence intervals in view of the null hypothesis statement”, here, test statistics including cut-off value, p-value, confidence intervals are representing as a set of information).

Regarding claim 28, Hathaway in view of Chowdhury teaches a method according to claim 27 as discussed above and Hathaway further teaches:
where the set of information from the external source supports the inference of the mathematical formulation (Hathaway: Paragraph [0052], “the values of the test statistic, calculating cut-off values, confidence intervals, and calculating p-values; comparing the calculated p-value to the indicated significance level, comparing the value of the test statistic to one or more of the reference values, the cut-off values or confidence intervals in view of the null hypothesis statement. The system formulates and expresses the conclusion in terms of the selected test”, here, test statistics including cut-off value, p-value, confidence intervals are representing as a set of information which implies to the reference of mathematical formulation i.e., selected test).

Regarding claim 30, Hathaway teaches a method for inferring a mathematical formulation of a hypothesis test on a computational system, comprising: (Hathaway: Abstract, “A method of automatically applying a hypothesis test to a data set”. Paragraph [0039], “a system for automatically applying hypothesis testing to one or more data sets having a variety of statistically significant characteristics. Specifically, with reference initially to FIG. 1, the system includes a general purpose computer 10”);
inductively inferring a corresponding mathematical formulation from a natural language input description from a user, where uncertainty is tolerated (Hathaway: Paragraph [0019], “The method provides a plurality of statistical tests and, through a series of queries and indications, the method assures that multiple predicates or assumptions for validity of each statistical test are affirmatively considered”, here, affirmatively considered is representing as inductively inferred and the statistical test is representing as mathematical formulation);
inductively inferring a set of corresponding assumptions for application to the corresponding mathematical formulation from the natural language input description from the user, where uncertainty is tolerated (Hathaway: Paragraph [0019], “The method provides a plurality of statistical tests and, through a series of queries and indications, the method assures that multiple predicates or assumptions for validity of each statistical test are affirmatively considered”. Paragraph [0051], “The system then automatically conducts the selected test and generates an output. Preferably, the output is in graphical and numeric form, and includes text using the terms provided by the user in describing the data”, here, a series of queries and indications are representing as a set of assumptions, affirmatively considered is representing as inductively inferred, and the statistical test is representing as mathematical formulation); and
displaying the corresponding mathematical formulation and the set of corresponding assumptions for verification by the user (Hathaway: Abstract, “The output of the system provides a plain interpretation of the quantitative results in the terms indicated by the user to reduce errors in interpretation of the conclusion”. Claim 5, “providing on the display a description, understandable by a user unfamiliar with statistical analysis, of the results of the test”, here, statistical test is representing as mathematical formulation, interpretation of the quantitative results are representing as a set of assumptions, and indicated by the user is representing as verified by the user).
Although, in paragraph [0039], Hathaway describes one or more data sets, but does not distinctly disclose:
receiving a natural language input description of a hypothesis test.
However, Chowdhury teaches receiving a natural language input description of a hypothesis test as cited above in claim 11.
Although, in paragraph [0012], Hathaway describes probability of observing the p-value of the test statistic under the assumption that the null hypothesis is true, but does not distinctly disclose:
where uncertainty is tolerated.
Chowdhury teaches: where uncertainty is tolerated as cited above in claim 11.

Regarding claim 31, Hathaway teaches a system for performing scientific inferencing on a computational system, comprising: a receiver for receiving a natural language input description from a user of a hypothesis and data on which the hypothesis is being tested (Hathaway: Paragraph [0039], “a system for automatically applying hypothesis testing to one or more data sets having a variety of statistically significant characteristics. Specifically, with reference initially to FIG. 1, the system includes a general purpose computer 10. The computer 10 provides a platform for operating a software program that applies hypothesis testing to one or more data sets. In the system identified, data and program files are input to the computer 10”, here, in Fig. 1 computer 10 is representing as a receiver);
a processor inferring a mathematical formulation of the hypothesis test from the input description for conducting the hypothesis test using the computational system, wherein the inferring of the mathematical formulation comprises automatically inductively selecting an appropriate type of test, where uncertainty is tolerated (Hathaway: Paragraph [0040], “The software program provides algorithms relating to a plurality of statistical tests that can be applied under a variety of circumstances to the data sets. For example, the illustrated system provides the following statistical tests: one proportion Z-test, one proportion binomial test, two proportion Z-test, multi proportion Chi-square test, one mean Z-test, one mean t-test, two means Z-test, two sample t-test … some of the tests are useful when applied to attribute data while others are not. Similarly, some of the tests are useful when applied to data wherein the mean or location of the process from which the data is drawn is known, and others are not”. Paragraph [0042], “The system automatically determines the appropriate statistical test. The determination of the appropriate statistical test is made automatically in response to indications or choices made by the user in response to queries or prompts generated by the system”, here, inferring is interpreting as deriving by a process of reasoning, whether inductive or deductive, from something known to accept or deduce or conclude from evidence. Therefore, inferring is representing as which tests are appropriate based on evidence, and automatically selecting i.e., deduce or conclude of the appropriate statistical test is representing as mathematical formulation, and system is representing as processor);
a processor for executing the hypothesis test on the data using the corresponding inferred mathematical formulation and the input description with the computation system (Hathaway: Claim 5, “using the processor to execute the selected test; and providing on the display a description, understandable by a user unfamiliar with statistical analysis, of the results of the test … receiving from the input device an indication of a data type and a statistical parameter of interest”. Paragraph [0051], “The system then automatically conducts the selected test and generates an output. Preferably, the output is in graphical and numeric form, and includes text using the terms provided by the user in describing the data”, here, indication of data type and statistical parameter of interest are representing as input description); and
Hathaway: Claim 5, “providing on the display a description, understandable by a user unfamiliar with statistical analysis, of the results of the test”).
Although, in paragraph [0039], Hathaway describes one or more data sets, but does not distinctly disclose:
receiving a natural language input description of a hypothesis test.
However, Chowdhury teaches receiving a natural language input description of a hypothesis test as cited above in claim 11.
Although, in paragraph [0012], Hathaway describes probability of observing the p-value of the test statistic under the assumption that the null hypothesis is true, but does not distinctly disclose:
where uncertainty is tolerated.
However, Chowdhury teaches where uncertainty is tolerated as cited above in claim 11.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hathaway in view of Chowdhury, and further in view of Bikel et al. (US 2010/0023319 A1), hereafter referred to as Bikel.

Regarding claim 29, Hathaway in view of Chowdhury teaches a method according to claim 11 as discussed above and Hathaway further teaches:
wherein automatically inferentially selecting the appropriate type of test comprises using a machine learning technique to take the input description from the Paragraph [0042], “The system automatically determines the appropriate statistical test. The determination of the appropriate statistical test is made automatically in response to indications or choices made by the user in response to queries or prompts generated by the system”, here, inferring is interpreting as deriving by a process of reasoning, whether inductive or deductive, from something known to accept or deduce or conclude from evidence. Therefore, inferring is representing as which tests are appropriate based on evidence, and automatically selecting i.e., deduce or conclude of the appropriate statistical test is representing as mathematical formulation).
Although, in paragraph [0042], Hathaway in view of Chowdhury describes automatically inferentially selecting the appropriate type of test, but does not distinctly disclose:
using a machine learning technique to take the input description.
However, Bikel teaches:
using a machine learning technique to take the input description (Bikel: Paragraph [0009], “we will use the terms computer model, statistical model, or simply model to denote the type of algorithms and rules produced by machine learning techniques, including, for example, automatic classifiers and algorithms for the various types of computational linguistics, natural language processing, speech processing, etc.”, here, natural language or speech is representing as input description).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for the performance of scientific inferencing on a computational system of Hathaway in view of 
One would be motivated to do so to automatically infer algorithms and rules from data based on statistical principles, and therefore intersects with a field of statistics called Statistical Pattern Recognition. Machine learning is often concerned with how to extract information from very large collections of data (Bikel: Paragraph [0008]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2011/0231356 which describes data driven hypothesis testing and generation system.
US 2011/0022381 A1 which describes active learning systems and methods for rapid porting of machine translation systems to new language pairs or new domains.
US 2009/0164416 A1 which describes adaptive data classification for data mining.
US 2004/0103108 A1 which describes method and computer-based system for non-probabilistic hypothesis generation and verification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is 303-297-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123